—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Barasch, J.), entered April 24, 1997, which granted the motion of the defendant New York City Housing Authority for summary judgment dismissing the complaint insofar as asserted against it, and granted the cross motion of the defendant SRM Construction Corporation for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed, with costs to the respondent New York City Housing Authority.
The Supreme Court properly concluded that the plaintiff as*439sumed the risks inherent in playing on the outdoor basketball court where he slipped and fell over an uneven patch of tar. The plaintiff, an experienced basketball player who had played on the same basketball court on prior occasions while the court was in the patched condition, was fully aware of the tar patches. Since the plaintiff voluntarily assumed the foreseeable risk that he might slip on the basketball court while participating in the game, the doctrine of assumption of the risk warrants the granting of judgment to the defendants (see, Morgan v State of New York, 90 NY2d 471; Benitez v New York City Bd. of Educ., 73 NY2d 650; Turcotte v Fell, 68 NY2d 432; Maddox v City of New York, 66 NY2d 270; Reilly v Long Is. Jr. Soccer League, 216 AD2d 281; Gallagher v Town of N. Hempstead, 144 AD2d 637). Miller, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.